DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran [US 2019/0215698] in view of Srikanteswara [US 2017/0318470].
As claim 1, Balachandran discloses a method for implementing in SAS comprising generating a neighborhood around a point [Fig 3, PPA is neighborhood around a point]; determining whether there is at least one radio of at least one system in the neighborhood, where the at least one radio is either authorized, or is requesting authorization, to transmit in shared frequency spectrum [Fig 9, Ref 914 for detecting a [Fig 3, exclusion or protection etc.. zone]; determining whether there is at least one time domain duplexing (TDD) radio of at least one TDD system in the neighborhood, where the at least one TDD radio is either authorized, or is requesting authorization, to transmit in shared frequency spectrum [Par. 0034 discloses a SAS is FDD-TDD carrier aggregation which FDD is dedicated licensed spectrum and TDD is shared license spectrum wherein GAA user need to be authorized to access the shared spectrum “read on detecting GAA is authorized for transmitting or authorizing for transmitting near protection zone of PAL user]; determining that at least one TDD radio is in the neighborhood, then determining a largest interference contribution, in the shared frequency spectrum at the point, of each TDD system having a TDD radio in the neighborhood [Par. 0054-0061 discloses when the system which detects GAA user in proximity of protection zone of PAL user and  accesses the system, determining interference that at least one of GAA user contributes to PAL user in the shared frequency section, Fig 7-8 disclose interference of at least one of GAA user contributes to the shared frequency spectrum]; and wherein each largest interference contribution is used as an aggregate interference of a corresponding TDD system in the shared frequency spectrum at the point [Fig 7-8 discloses the aggregation interference of at least one of GAA user in the shared frequency spectrum at the point]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using TDD system as a shared system for detecting a TDD device in order to compare aggregated interference of at least one of TDD radio to a system as disclosed by Srikanteswara into the teaching of Balachandran.  The motivation would have been to prevent data loss.
As claim 2, Balachandran discloses receiving a request from a radio to transmit in shared frequency spectrum [Fig 9, Ref 914 discloses receiving a request for access shared spectrum, Fig 10, 1012]; determining if the aggregate interference is greater than a threshold level [Fig 9, Ref 916 disclose if aggregated interference less or greater than threshold, See Abtract];  and determining that the aggregate interference is not greater than the threshold level, then authorizing the request [Fig 9, Ref 918, Grant, Fig Ref 1016, authorized]. 
As claim 3, Srikanteswara determining a largest interference contribution for a TDD system having a TDD radio in the neighborhood comprises: determining an 
As claim 5, Balachandran discloses the point is a protection point in a protection region [Fig 3, PPA is protection area]. 
As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 19, Balachandran/Srikanteswara discloses the SAS controller is c communicatively coupled to at least one radio [Balachandran discloses Fig 11A and Fig 
As claim 20, Balachandran/Srikanteswara discloses the SAS controller is communicatively coupled to at least one of an environmental sensing capability system, a central database, and at least one other SAS controller [Balachandran discloses Fig 5, Ref 16, SAS couples another SAS Ref 16, database Ref 18, and Srikanteswara discloses Fig 2, SAS1 coupled to SAS2, database and ESC].
Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran and Srikanteswara as applied to claims 1, 7 above, and further in view of Mueck [US 2017/0188314].
As claim 4, Balachandran  and Srikanteswara fail to disclose what Mueck discloses determining that the aggregate interference is greater than the threshold level, then adjusting a transmit power of transmitting radios in the neighborhood [Par.0112-0113 discloses if aggregated interference is greater than threshold than implementing power control such as increasing or decreasing]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for implementing power control if interference is grayer than threshold as disclosed by Mueck into the teaching of Balachandran  and Srikanteswara.  The motivation would have been to reduce interference between the users.
As claims 10 and 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Allowable Subject Matter
Claims 6, 12 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 6, 12 and 18, the prior arts fail to disclose determining an interference 
contribution in the frequency spectrum at the point of radios in the neighborhood that do not operate using TDD; and determining an aggregate interference in the frequency spectrum at the point by adding the interference contributions of each TDD system and the radios that do not operate using TDD. 
	Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
In response to pages 8-9, the applicant states that none of prior arts such as Balachandran and Srikanteswara discloses wherein each largest interference contribution is used as an aggregate interference of a corresponding TDD system in the shared frequency spectrum at the point.  In reply, Balachandran discloses a method and system for determining an interference “largest interference” from a radio that contributes to the system so that the largest interference is used as an aggregate interference of that system for determining if a request to be grant or not [Par. [0030] In particular embodiments, determining whether granting the spectrum grant request may interfere with the second PPA comprises: modeling the radio environment within the second PPA and surrounding areas based on the spectrum grant request to determine an aggregate interference level; and determining the aggregate interference level exceeds an interference threshold (e.g., -80 dBm).  Modeling the radio environment may comprise applying empirical assumptions of one or more possible propagation characteristics for the environment.  Modeling the radio environment may comprise selectively applying one of an Okumura-Hata model or an Irregular Terrain Model (ITM).  Modeling the radio environment may comprise receiving measured signal levels or interference levels from one or more CBSDs, or end-user devices served by the one or more CBSDs.] and Srikanteswara discloses a method and system for estimating interference distribution in the system for a user; then use the contributed interference as aggregating interference to compare with a threshold to determine if the interference of this user will affect the other users such as higher tier [See Abstract, A shared spectrum network device in a higher-tier network may include one or more processors configured to receive information provided from a lower-tier network, estimate, based on the information, interference to the higher-tier network from one or more transmitters of the lower-tier network, compare the estimated interference to a threshold value, and identify a geographic zone in which transmission by one or more transmitters of the lower-tier network is limited based on the comparison. [0164] FIG. 13 shows method 1300.  As shown in FIG. 13, method 1300 may include identifying or causing to identify, based on an estimate of interference to the higher-tier network by one or more transmitters of a lower-tier network, a geographic zone in which transmission by one or more transmitters of the lower-tier network is limited (1310); and transmitting or causing to transmit an indication of the geographic zone to the lower-tier network (1320), See Par. 0120, 0125, 0166-0167, Par. [0270] Example 102 is a method of operating a shared spectrum network device in a higher-estimating an aggregate interference to the higher-tier network from the lower-tier network based on the information, determining a geographic zone for limited transmission by one or more transmitters of the lower-tier network based on the aggregate interference, and indicating the geographic zone to the lower-tier network. [0288] In Example 120, the subject matter of Example 116 can optionally include wherein the one or more processors are configured to estimate the aggregate interference to the higher-tier network from the lower-tier network based on the information by estimating interference to the higher-tier network from a single transmitter of the lower-tier network based on the statistical distribution to obtain a single transmitter interference estimate, and estimating interference to the higher-tier network from multiple transmitters of the lower-tier network based on the single transmitter interference estimate and the number of transmitters to obtain the aggregate interference].  Therefore, the prior arts discloses the distributed interference is used an aggregating interference of that system at that point.
In response to pages 9-10, the applicant states a combination of Srikanteswara Impermissibly Changes the Principle of Operation of Balachandran.  In reply, Balachandran discloses a method and system for receiving a request from radio to access system, determining interference of that radio distributed into the system at that point, then using the interference as an aggregating interference of that system at that point for comparing with threshold to control interference of some users such as higher tiers from lower tiers users.  Srikanteswara discloses a method and system for 
In response to page 11-12, the applicant states that that none of prior arts such as Balachandran and Srikanteswara discloses determining that at least one TDD radio is in the neighborhood, then determining a largest interference contribution, in the shared frequency spectrum at the point, of a TDD radio of each TDD system comprising a TDD radio in the neighborhood.  In reply, Balachandran discloses determining whether there is at least one radio of at least one system in the neighborhood, where the at least one radio is either authorized, or is requesting authorization, to transmit in shared frequency spectrum [Fig 9, Ref 914 for detecting a request from GAA to access the shared frequency spectrum for transmitting in SAS wherein SAS includes TDD radio,  Par. [0030] In particular embodiments, determining whether granting the spectrum grant request may interfere with the second PPA comprises: modeling the radio environment within the second PPA and surrounding areas based on the spectrum grant request to determine an aggregate interference level; and determining the aggregate interference level exceeds an interference threshold (e.g., -80 dBm).  Modeling the radio environment may comprise applying empirical assumptions of one or measured signal levels or interference levels from one or more CBSDs, or end-user devices served by the one or more CBSDs. Par. 0137, So, it clearly discloses a system for detecting a new TDD radio and measuring the interference that it distributes to the system in the surrounding areas at that point] and Srikanteswara discloses determining that at least one TDD radio is in the neighborhood, then determining a largest interference contribution, in the shared frequency spectrum at the point, of each TDD system having a TDD radio in the neighborhood [0288] In Example 120, the subject matter of Example 116 can optionally include wherein the one or more processors are configured to estimate the aggregate interference to the higher-tier network from the lower-tier network based on the information by estimating interference to the higher-tier network from a single transmitter of the lower-tier network based on the statistical distribution to obtain a single transmitter interference estimate, and estimating interference to the higher-tier network from multiple transmitters of the lower-tier network based on the single transmitter interference estimate and the number of transmitters to obtain the aggregate interference. So, it clearly discloses a system for detecting a new TDD radio and measuring the interference that it distributes to the system in the surrounding areas at that point such as measuring interference of lower user contribution to the higher user of the system and using the measured distributed interference as  an aggregation interference for that system and surrounding the systems at that point].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414